PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robert Ihry, et al. 
Application No. 15/800,352
Filed: November 1, 2017
For: METHODS AND COMPOSITIONS FOR ENHANCING GENE EDITING

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed November 19, 2021, to revive the above-identified application under the provisions of 37 CFR 1.137(a).  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Yichen Liu appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.  

The petition is GRANTED.

This application became abandoned for a failure to file a proper response to the final Office action, mailed April 1, 2021, which set a shortened statutory period for reply of three (3) months. It is noted a response was received on September 30, 2021 with a three (3) month extension of time under the provisions of 37 CFR 1.136(a); however; an Advisory Action was mailed 
October 13, 2021, indicated that the reply failed to place the application in condition for allowance.   In view of the three (3) months extension of time this application’s abandonment date is October 2, 2021.  On November 19, 2021, the present petition was filed with a Request for Continued Examination (RCE).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and fee of $1,360.00, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  



Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
   

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions


cc:	Liu Yichen
	Novartis Institutes for BioMedical Resarch, Inc. 
	700 Main Street
	Cambridge, MA 02139